MEMORANDUM **
Rafael Mendoza, a citizen of Mexico and permanent resident of the United States, petitions pro se for review of a Board of Immigration Appeals’ order upholding an immigration judge’s (“U”) order of removal finding him inadmissible for alien smuggling under section 212(a)(6)(E)(i) of the Immigration and Nationality Act, 8 U.S.C. § 1182(a)(6)(E)(i). We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), and review for substantial evidence the agency’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Mendoza was inadmissible for alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i), where his sworn statement and testimony demonstrate that he knowingly assisted his brother-in-law attempt to enter the United States in violation of law. See Altamirano, 427 F.3d at 594.
Contrary to Mendoza’s contention, evidence obtained without Miranda warnings is not excludable from deportation hearings on that basis. See Trias-Hernandez v. INS, 528 F.2d 366, 368-69 (9th Cir.1975) (rejecting the argument that an 1-213 taken without Miranda warnings is inadmissible); see also United States v. Solano-Godines, 120 F.3d 957, 960-61 (9th Cir. 1997) (explaining when Miranda warmings are required in civil deportation proceedings).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.